internal_revenue_service number info release date index number date dear i am responding to your letter of date regarding the additional semimonthly excise_tax deposit required in september the september rule and the difficulty a large company in your district is experiencing in trying to calculate on time the amount to be deposited the september rule was added to the internal_revenue_code by section of the uruguay round agreements act of pub l effective date according to the house report accompanying the act the reason for the change was to provide substantial additional revenue without imposing significant burdens on taxpayers or on the service providers charged with collecting the taxes under the september rule the deposit of tax for the period of september due by october must instead be made by september h_r rep pt pincite taxpayers cannot be excepted from the september rule however the company in your district may not be aware that the deposit for the period september may be based on cid cid net tax_liability reasonably expected to be incurred rather than actual liability or net tax_liability in the second preceding calendar_quarter under the safe_harbor_rule based on look-back quarter liability i hope this information is helpful if you need any additional information please contact me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
